Exhibit 10.1

 

 

 

 

EXECUTION VERSION

 



SUPPORT AGREEMENT

 

February 12, 2018

 

This SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
February 12, 2018, by and between Charles River Laboratories International,
Inc., a Delaware Corporation (“Buyer”), and Avista Capital Partners IV, L.P.,
Avista Capital Partners IV (Offshore), L.P., ACP Mountain Co-Invest LLC (each, a
“Supporting Party”, and together, the “Supporting Parties”), and, solely for the
purposes of Section ‎4(i) and Section ‎6 hereof, Avista Capital Holdings, L.P.

 

WHEREAS, ACP Mountain Holdings, Inc., a Delaware corporation (the “Corporation”)
has entered into the Agreement and Plan of Merger (the “Merger Agreement”) on
the date of this Agreement by and among Buyer, Forest Acquisition Corporation, a
Delaware corporation and a direct or indirect wholly-owned Subsidiary of Buyer
(“Merger Sub”) and, solely in its capacity as the Stockholders’ Representative
in accordance with the terms of the Merger Agreement, Avista Capital Partners IV
GP, LP, a Delaware limited partnership;

 

WHEREAS, the Board of Directors of the Corporation has unanimously (i)
determined that the Merger (as defined below) is advisable and fair to, and in
the best interests of, the Corporation and the Stockholders, (ii) approved the
transactions contemplated by the Merger Agreement, including the Merger, and
(iii) recommended that the Stockholders adopt and approve the Merger Agreement
and approve the transactions contemplated thereby, including the Merger; and

 

WHEREAS, in order to induce Buyer to enter into the Merger Agreement, the
Supporting Party has agreed to, execute and deliver this Agreement with respect
to any and all shares of Company Stock beneficially owned by that Supporting
Party.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements
and covenants set forth in this Agreement, and intending to be legally bound
hereby, each Supporting Party hereby agrees as follows:

 

1.             Definitions. Each capitalized term that is used, but not defined,
in this Agreement shall have the meaning assigned to such term in the Merger
Agreement.

 

2.             Support. Each Supporting Party, as a stockholder of the Company
(a “Supporting Stockholder”), agrees to sign a written consent in accordance
with Section 228(a) of the General Corporation Law of the State of Delaware (the
“DGCL”) in lieu of a meeting of the members of the Corporation, to irrevocably
approve and adopt of the Merger Agreement, the Merger and the other transactions
contemplated by the Merger Agreement (collectively, the “Contemplated
Transactions”).

 

3.             Representations and Warranties of the Supporting Party. Each
Supporting Party, severally, but not jointly, as to such Supporting Party,
hereby represents and warrants to Buyer and Merger Sub as of the date hereof and
as of the Closing Date as follows:

 



 

(a)            Existence and Power. If such Supporting Party is not a natural
person, such Supporting Party is an entity duly organized of the type set forth
on its signature page hereto, validly existing and in good standing (to the
extent such concept is applicable) under the laws of its jurisdiction of
organization, which is set forth on its signature page hereto.

 

(b)            Authority.

 

(i)            If such Supporting Party is a natural person, (A) such Supporting
Party has the legal capacity and has all requisite power and authority to
execute and deliver this Agreement and to perform his or her obligations
hereunder, (B) this Agreement has been duly executed and delivered by such
Supporting Party, and, assuming the due execution and delivery of this Agreement
by the other parties hereto, this Agreement constitutes a valid and binding
obligation of such Supporting Party, enforceable against such Supporting Party
in accordance with its terms, except as the enforceability hereof or thereof may
be limited by any applicable bankruptcy, insolvency, reorganization, moratorium
or other similar Laws affecting the enforcement of creditor’s rights generally
and as limited by the availability of specific performance and other equitable
remedies or applicable equitable principles (whether considered in a proceeding
at law or in equity). If this Agreement is being executed in a representative or
fiduciary capacity, the person signing this Agreement has full power and
authority to enter into and perform this Agreement on behalf of such Supporting
Party.

 

(ii)            If such Supporting Party is not a natural person, (A) such
Supporting Party has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, and the execution,
delivery and performance by such Supporting Party of this Agreement and each of
the transactions contemplated hereby have been duly and validly authorized by
all necessary action on the part of such Supporting Party and no other act or
proceeding on the part of such Supporting Party, such Supporting Party’s board
of directors or other similar governing body or such Supporting Party’s owners
is necessary to authorize the execution, delivery or performance by such
Supporting Party of this Agreement or the consummation of any of the
transactions contemplated hereby; and (B) this Agreement has been duly executed
and delivered by such Supporting Party, and, assuming the due execution and
delivery of this Agreement by the other parties hereto, this Agreement
constitutes a valid and binding obligation of such Supporting Party, enforceable
against such Supporting Party in accordance with its terms, except as the
enforceability hereof or thereof may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditor’s rights generally and as limited by the availability of
specific performance and other equitable remedies or applicable equitable
principles (whether considered in a proceeding at law or in equity).

 

(c)            Non-Contravention. Except as set forth on Schedule 3.5 to the
Merger Agreement, assuming the truth and accuracy of the representations and
warranties of Buyer set forth in ‎Section 4.3 of the Merger Agreement, no
notices to, filings with, or authorizations, consents or approvals of any
Governmental Entity are necessary in connection with the execution, delivery or
performance by such Supporting Party of this Agreement or the consummation by
such Supporting Party of the transactions contemplated hereby. None of the

 

2 

 

execution, delivery or performance by such Supporting Party of this Agreement
nor the consummation by such Supporting Party of the transactions contemplated
hereby will (with the lapse of time, the giving of notice or both) (a) conflict
with, violate or result in any breach of or default under any provision of such
Supporting Party’s Organizational Documents (if applicable), (b) except as set
forth on Schedule 3.5 to the Merger Agreement, require any filing with, notice
to or the obtaining of any permit, authorization, consent or approval of, any
Person, (c) result in a default under, or give rise to any right of termination,
cancellation or acceleration under, any of the terms, conditions or provisions
of any material Contract to which such Supporting Party is a party or (d)
violate in any respect any Law applicable to such Supporting Party, excluding
from the foregoing clauses (b), (c) and (d) such requirements, violations,
conflicts, defaults or rights which would not be reasonably likely to materially
and adversely affect such Supporting Party’s ability to consummate the
transactions contemplated by this Agreement.

 

(d)            Ownership of Company Stock. Such Supporting Stockholder is the
record and beneficial owner of the number of shares of each class or series of
Company Stock that is set forth opposite that Supporting Stockholder’s name on
Exhibit A, free and clear of all Liens and free of any other limitation or
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such shares of Company Stock) except as provided hereunder, the
Merger Agreement or under the Stockholders’ Agreement, and such shares of
Company Stock are the only shares of Company Stock owned of record or
beneficially by such Supporting Stockholder as of the date hereof. None of such
Supporting Stockholder’s shares of the Company Stock are subject to any proxy,
voting trust or other agreement or arrangement with respect to the voting of
such shares of Company Stock, except as provided hereunder or under the
Stockholders’ Agreement.

 

(e)            Informed Consent. Such Supporting Party has received and reviewed
a copy of this this Agreement, the Merger Agreement, has had an opportunity to
obtain the advice of counsel prior to executing this Agreement and fully
understands and accepts all of the provisions hereof and of the Merger
Agreement, including that the consummation of the Merger is subject to the
conditions set forth in the Merger Agreement, and so there can be no assurance
that the Merger will be consummated.

 

(f)            Brokerage. There are no claims for brokerage commissions,
finder’s fees or similar compensation in connection with the transactions
contemplated by this Stockholder Consent and Agreement or the Merger Agreement
based on any arrangement or agreement made by or, to the knowledge of such
Supporting Party, on behalf of the Supporting Party, other than (i) any
arrangements entered into directly by the Corporation or another Group Company,
or (ii) any arrangements that would not subject any Group Company to any
obligations or liability.

 

4.             Certain Covenants.

 

(a)            Waiver of Pre-Existing Claims.

 

(i)            Effective as of the Closing, each Supporting Party hereby
irrevocably and unconditionally waives and releases and forever discharges,
solely in its capacity as a stockholder of the Company, on behalf of itself, and
each of its controlled

 

3 

 

Affiliates (other than the Group Companies) from any and all other rights and
claims (whether express or implied, absolute or contingent, liquidated or
unliquidated, known or unknown, determined, determinable or otherwise) that such
Supporting Party or any such controlled Affiliate may now or hereafter have
relating to or arising from facts, occurrences or circumstances existing at or
prior to the Closing against the Buyer, any Group Company or any of their
respective Subsidiaries or Affiliates, whether in law or in equity, in contract,
in tort or otherwise, in each case, to the extent related to or arising out of
such Supporting Party’s investment in the Corporation or ownership of the
Company Stock or any other equity interest held or claimed to be held by such
Supporting Party, in each case, prior to the Closing; provided, however, that
notwithstanding the foregoing, nothing in this Section ‎4(a) shall be deemed a
waiver or release of (i) any compensation, benefits or any other rights in
connection with a Supporting Party’s employment by the Group Companies, (ii) any
right to indemnification of any current or former director or officer by any
Group Company pursuant to such Group Company’s Organizational Documents (or
otherwise provided pursuant to Section 5.5 of the Merger Agreement), (iii) any
rights of such Supporting Party under this Agreement, the Merger Agreement or
any other agreement executed and delivered in connection herewith or therewith
or (iv) any other matter to the extent not related to such Supporting Party’s
investment in the Corporation or ownership of the Company Stock or any other
equity interest held or claimed to be held by such Supporting Party. Each
Supporting Party on behalf of itself and its controlled Affiliates agrees not to
bring any Action against Buyer or its Affiliates (including any Group Company)
asserting any claim waived or released by this Section 4(a)(i).

 

(ii)            Effective as of the Closing, the Buyer hereby irrevocably and
unconditionally waives and releases and forever discharges, on behalf of itself
and each of its controlled Affiliates (including, following the Closing Date,
the Group Companies) from any and all other rights and claims (whether express
or implied, absolute or contingent, liquidated or unliquidated, known or
unknown, determined, determinable or otherwise) that the Buyer or any such
controlled Affiliate may now or hereafter have relating to or arising from
facts, occurrences or circumstances existing at or prior to the Closing against
each Supporting Party or any of its Affiliates, in each case, to the extent
related to or arising out of such Supporting Party’s investment in the
Corporation or ownership of the Company Stock or any other equity interest held
or claimed to be held by such Supporting Party, in each case, prior to the
Closing; provided, however, that notwithstanding the foregoing, nothing in this
Section ‎4(a) shall be deemed a waiver or release of any rights of Buyer under
this Agreement, the Merger Agreement or any other agreement executed and
delivered in connection herewith or therewith or any other matter to the extent
not related to such Supporting Party’s ownership of the Company Stock. The Buyer
on behalf of itself and its controlled Affiliates agrees not to bring any Action
against such Supporting Party or its Affiliates asserting any claim waived or
released by this Section 4(a)(ii).

 

(b)            Allocation of Merger Consideration. Each Supporting Party hereby
(i) acknowledges that the Merger Consideration (including any adjustment thereto
pursuant to the Merger Agreement) shall be allocated in a manner that is
consistent with the terms of the Merger Agreement, and that none of Buyer,
Merger Sub, the Corporation, any Group Company or any of

 

4 

 

their respective Affiliates has any responsibility for such allocation and (ii)
irrevocably waives and releases and discharges any and all claims and causes of
action (whether at law or in equity) that such Supporting Party may have at any
time against Buyer, Merger Sub, the Corporation, any Group Company or any of
their respective Affiliates, or any directors, officers, employees, agents,
members, managers, agents, representatives, successors and assignees with
respect to the allocation of the Merger Consideration as among the Equity
Holders (including any adjustment thereto pursuant to the terms of the Merger
Agreement), in each case except to the extent set forth in the Merger Agreement.
This Section 4(b) shall not be construed as a release or waiver of any payment
obligation on the part of Buyer, Merger Sub, the Corporation, any Group Company
or any of their respective Affiliates set forth in the Merger Agreement.

 

(c)            No Revocation. Each Supporting Stockholder hereby agrees not to
revoke or otherwise withdraw its approval and adoption of the actions described
in this Agreement or in the written consent to be executed by the Supporting
Stockholder in accordance with Section 228(a) of the General Corporation Law or
any other written consent executed by the Supporting Stockholder.

 

(d)            Dissenters’ Rights. Each Supporting Stockholder hereby waives,
and agrees not to exercise, any right to dissent or appraisal or any similar
provision under applicable Laws (including pursuant to Section 262 of the DGCL)
in connection with the Contemplated Transactions.

 

(e)            Transfer Restrictions. Without the prior written consent of
Buyer, each Supporting Stockholder agrees not to take any action to, directly or
indirectly, except for the Contemplated Transactions (i) offer to sell, sell,
assign, transfer (including by operation of law), pledge, encumber or otherwise
dispose of any of its shares of Company Stock, (ii) deposit any of its shares of
Company Stock into a voting trust or enter into a voting agreement or
arrangement with respect to any shares of Company Stock or grant any proxy or
power of attorney with respect thereto or (iii) enter into any Contract, option
or other arrangement or undertaking with respect to the direct or indirect sale,
assignment, transfer (including by operation of law) or other disposition of or
transfer of any interest in or the voting of any of its shares of Company Stock
or any other securities of the Corporation (any transaction of any type
described in clause ‎(i), ‎(ii) or ‎(iii) above, a “Transfer”) unless each
Person to whom any of the shares of Company Stock are or may be deemed to be
Transferred shall have executed a counterpart of, or otherwise be bound by, this
Agreement in this form.

 

(f)            Public Announcements. Unless required by Law, the Supporting
Party shall not make or issue any public announcement or press release to the
general public with respect to the Merger Agreement or the transactions
contemplated thereby without the prior written consent of Buyer, which consent
shall not be unreasonably withheld, delayed or conditioned; provided that no
such consent shall be required in connection with any public announcement or
press release the content of which is consistent with that of any prior or
contemporaneous public announcement or press release by any Party to the Merger
Agreement in compliance with Section 5.3 of the Merger Agreement subject to the
proviso at the end of Section 4(g).

 

5 

 

(g)            Confidentiality. Each Supporting Party agrees to keep the terms
of the Merger Agreement and the Contemplated Transactions confidential, except
to the extent required by applicable Law or for financial reporting purposes and
except that such Supporting Party may disclose such terms to its investors,
employees, accountants, advisors and other representatives as necessary in
connection with the ordinary conduct of its business (so long as such Persons
agree to or are bound by contract to keep the terms of the Contemplated
Transactions confidential). Each Supporting Party further agrees to keep, and
shall cause its Affiliates and its and their respective directors, officers,
employees, agents, advisors and other representatives (collectively,
“Representatives”) to keep all confidential information concerning the
Corporation and its business confidential, regardless of the form of such
information, except to the extent such information (i) is or becomes generally
available to the public other than as a result of a disclosure by a Supporting
Party or any of its Representatives in violation of this Section 4(g), (ii)
becomes available after the Closing to such Supporting Party or its
Representatives on a non-confidential basis from a Person who, to the knowledge
of such Supporting Party or its Representatives, is not otherwise bound by or
subject to a duty of confidentiality to the Corporation, or is not otherwise
prohibited from transmitting the information to such Supporting Party, or (iii)
which is required to be disclosed by applicable Law, provided that each
Supporting Party and its Affiliates are permitted to report and disclose the
status of this Agreement, the Merger Agreement and the Contemplated Transaction
to its direct or indirect limited partners or current investors if required by
the governing documents of such limited partners or investors and shall be
permitted to disclose the consummation of the Contemplated Transactions on their
websites in the ordinary course of business following the public announcement by
the Company of the consummation of the Contemplated Transactions.

 

(h)            No-Solicitation of Alternative Transactions. During the period
from the date hereof through the earlier to occur of the Closing Date or the
termination of the Merger Agreement pursuant to Section 8.1 thereof, the
Supporting Party will not, and, if such Supporting Party is not a natural
person, will not permit its controlled Affiliates or any of its or their
officers, directors, employees, advisors or representatives to, directly or
indirectly, (i) solicit, initiate or encourage the submission of any proposal or
offer from any Person relating to any business combination transaction involving
the Corporation or any of its Subsidiaries, including the sale of any Company
Stock or assets or (ii) enter into, maintain or continue any discussions or
negotiations regarding, furnish or disclose to any Person any information or
otherwise cooperate with, or knowingly assist, participate in or facilitate or
encourage any effort by any third party, or enter into any agreement, letter of
intent, memorandum of understanding or term sheet (whether or not binding), in
connection with any such transaction.

 

(i)            No Solicitation of Employees. During the period from the date
hereof through the Second (2nd) anniversary of the Closing Date, each of Avista
Capital Holdings, L.P. and each of the Supporting Parties (together, the
“Investor Parties”), and each of their respective Affiliates (in each case,
other than their respective portfolio companies (as such term is commonly
understood in the private equity industry) not acting with the encouragement or
assistance of such Investor Parties) (together with the Investor Parties, the
“Covered Stockholders”) shall not, and shall not permit any of their respective
directors, officers, employees to, directly or indirectly, hire, employ or
engage, or recruit, solicit or otherwise knowingly attempt to hire, employ or
engage, any Covered Employee to terminate any employment or consulting
relationship he or she may have with Buyer, the Corporation or any of

 

6 

 

their respective Subsidiaries; provided that (i) the foregoing shall not
prohibit any Covered Stockholder from making any general solicitation (including
through executive search firms) not targeted at any Covered Employee, (ii) each
Covered Stockholder and its directors, officers, employees, agents, managers,
agents or representatives may hire, employ or engage, or recruit, solicit or
otherwise attempt to hire, employ or engage, any Covered Employee after at least
three months has elapsed since such Covered Employee’s employment or engagement
has been terminated by Buyer, the Corporation or their Subsidiaries, and (iii)
each Covered Stockholder and its directors, officers, employees, agents,
managers, agents or representatives may hire, employ or engage, or recruit,
solicit or otherwise attempt to hire, employ or engage, any Covered Employee
after at least three months has elapsed since such Covered Employee has
terminated his or her employment or engagement by Buyer, the Corporation or
their Subsidiaries and such Covered Employee has not been solicited in violation
of this Section 4(i) by the applicable Covered Stockholder.

 

5.             Merger Agreement Provisions.

 

(a)            By virtue of its approval of the Merger, each Supporting Party
hereby irrevocably and unconditionally consents to the designation and
appointment of Avista Capital Partners IV GP, LP as the Stockholders’
Representative pursuant to the terms of Section 10.16 of the Merger Agreement ,
and agrees to abide by and be bound by the terms of such Section, which terms
are incorporated herein by this reference, and which permits the Stockholders’
Representative, to among other things, (i) negotiate and execute the Escrow
Agreement on behalf of each Equity Holder, (ii) act for each Equity Holder with
respect to any Merger Consideration Adjustment, (iii) give and receive notices
and communications to or from Buyer and/or the Escrow Agent relating to this
Agreement, the Escrow Agreement or any of the transactions and other matters
contemplated hereby or thereby (except to the extent that this Agreement or the
Escrow Agreement expressly contemplates that any such notice or communication
shall be given or received by such Equity Holders individually), and (iv) take
all actions necessary or appropriate in the judgment of the Stockholders’
Representative for the accomplishment of the foregoing.

 

(b)            Each Supporting Party hereby acknowledges and agrees to be bound
by the provisions with respect to the payment and allocation of the Merger
Consideration (including the adjustments thereto), as set forth in Article II of
the Merger Agreement, including (i) the provisions regarding the deposit of a
portion of the Merger Consideration in the Adjustment Escrow Account and the
Indemnity Escrow Account in accordance with the terms and conditions of the
Merger Agreement and the Escrow Agreement and (ii) Sections 2.2(c) and 2.8(i) of
the Merger Agreement, which are incorporated by reference herein, mutatis
mutandis.

 

(c)            Each Supporting Party hereby acknowledges the indemnification
obligations of the Equity Holders pursuant to Article IX of the Merger Agreement
as if the Supporting Party were an original signatory to the Merger Agreement.

 

6.             Miscellaneous.

 

(a)            Further Assurances. Each Supporting Party agrees to execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and to take, or

 

7 

 

cause to be taken, all actions and to do, or cause to be done, all things
necessary under applicable Laws, to consummate and make effective the
transactions contemplated by this Agreement.

 

(b)            Termination. This Agreement will automatically terminate, without
any notice or other action by any Person, if the Merger Agreement is terminated
prior to the Closing. Upon termination of this Agreement, no party shall have
any obligations or liabilities hereunder; provided that nothing set forth in
this Section 6(b) shall relieve any party from liability for any intentional
breach of this Support Agreement by such party prior to the termination hereof.

 

(c)            Amendment and Waiver. This Agreement may not be amended, waived,
altered or modified except by a written instrument executed by the applicable
Supporting Party(ies) and Buyer. No course of dealing between or among any
Persons having any interest in this Agreement will be deemed effective to
modify, amend, waive or discharge any part of this Agreement or any rights or
obligations of any Person under or by reason of this Agreement. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege, and no waiver of any of the provisions of this
Agreement shall be deemed or shall constitute, a waiver of any other provisions,
whether or not similar, nor shall any waiver constitute a continuing waiver.
Each Supporting Party hereby agrees that the availability of indemnification to
the Buyer Indemnified Parties will be determined without regard to
indemnification, advancement, contribution or reimbursement which such
Supporting Party may have in his or her capacity as an Indemnified Person
pursuant to Section 5.5 of the Merger Agreement or Group Company Organizational
Document, and such Supporting Party shall not be entitled to any
indemnification, advancement, contribution or reimbursement from the Surviving
Corporation or any of its Affiliates for amounts paid, owed or owing to a Buyer
Indemnified Party for indemnification of Buyer Indemnified Parties under Article
IX of the Merger Agreement by reason of the fact that such Supporting Party is
or was an Indemnified Person pursuant to Section 5.5 of the Merger Agreement
(whether such claim is for Losses of any kind and whether such claim is pursuant
to any applicable Law, Organizational Document, Contract or otherwise).

 

(d)            Notices. Each Supporting Party agrees that all notices to the
Supporting Parties shall be sent to the Stockholders’ Representative in
accordance with Section 10.2 of the Merger Agreement.

 

(e)            Assignment. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of each of the parties hereto and their
respective successors and permitted assigns. Neither this Agreement nor any
rights, benefits or obligations set forth herein may be assigned, delegated or
otherwise transferred by any of the parties hereto without the prior written
consent of the other parties hereof, except that Buyer or Merger Sub may
delegate, transfer or assign its rights and obligations under this Agreement, in
whole or from time to time in part, to one or more of its Affiliates at any time
and, after the Closing Date, to any Person, it being understood that any such
assignment shall not relieve Buyer or Merger Sub (as applicable) of its
obligations hereunder.

 

(f)            Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision

 

8 

 

of this Agreement is held to be prohibited by or invalid under applicable Law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

(g)            No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
Person. The use of the word “including” in this Agreement or in any of the
agreements contemplated hereby shall be by way of example rather than by
limitation. All words used in this Agreement should be construed to be of such
gender or number as the circumstances require. The terms “herein,” “hereof,”
“hereby,” “hereunder” and other similar terms refer to this Agreement as a whole
and not only to the particular Article, Section or other subdivision in which
any such terms may be employed.

 

(h)            No Third-Party Beneficiaries. Nothing herein expressed or implied
is intended or shall be construed to confer upon or give to any Person, other
than the parties hereto and their respective permitted successors and assigns,
any rights or remedies under or by reason of this Agreement.

 

(i)            Complete Agreement. This Agreement contains the complete
agreement between the parties and supersede any prior understandings, agreements
or representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way.

 

(j)            Counterparts. This Agreement may be executed in one or more
counterparts, any one of which may be by facsimile, and all of which taken
together shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of Electronic Delivery shall be treated in all
manner and respects as an original executed counterpart and shall be considered
to have the same binding legal effect as if it were the original signed version
thereof delivered in person. No party hereto shall raise the use of Electronic
Delivery to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery as a defense to the formation of a contract, and each such party
forever waives any such defense, except to the extent such defense relates to
lack of authenticity.

 

(k)            Governing Law This Agreement and any Legal Dispute of any kind or
any nature (whether at law or in equity, based upon contract, tort or otherwise)
that is any way related to this Agreement or any of the transactions related
hereto (including the interpretation, construction, validity, effect,
performance, remedies and enforcement of this Agreement, or the negotiation,
execution or performance of any of the transactions related hereto (including
any Legal Dispute based upon, arising out of, or related to any representation
or warranty made in this Agreement)) shall be governed by and construed in
accordance with the laws of the State of Delaware (regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof)
as to all matters, including matters of validity, construction, effect,
performance and remedies.

 

(l)            Jurisdiction. Each party hereto hereby irrevocably agrees that
any Legal Dispute shall be brought only to the exclusive jurisdiction of the
courts of the State of Delaware

 

9 

 

or the federal courts located in the State of Delaware, and each party hereto
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by Law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding that
is brought in any such court has been brought in an inconvenient forum. During
the period that a Legal Dispute that is filed in accordance with this Section
‎6(l) is pending before a court, all actions, suits or proceedings with respect
to such Legal Dispute or any other Legal Dispute, including any counterclaim,
cross-claim or interpleader, shall be subject to the exclusive jurisdiction of
such court. Each party hereto hereby waives, and shall not assert as a defense
in any Legal Dispute, that (a) such Person is not subject to the personal
jurisdiction thereof, (b) such action, suit or proceeding may not be brought or
is not maintainable in such court, (c) such action, suit or proceeding is
brought in an inconvenient forum, or (d) the venue of such action, suit or
proceeding is improper. A final judgment in any action, suit or proceeding
described in this Section ‎6(l) following the expiration of any period permitted
for appeal and subject to any stay during appeal shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Laws.

 

(m)            Specific Performance, Injunctive Relief. In addition to and not
in derogation of any other remedy available at law (or in equity) for such
breach, the parties hereto will be entitled to seek specific performance,
injunctive or other equitable relief in order to enforce their rights under or
prevent any violations (whether anticipatory, continuing or future) of the terms
hereof with respect to the transactions contemplated hereby in the event of
breach by any other party. The foregoing sentence will not be construed as a
waiver by any party hereto of any right such Person may now have or hereafter
acquire to monetary damages from the other parties. Each party hereby waives any
requirements for the securing or posting of any bond with such equitable remedy
and the defense that a remedy at law would be adequate and agree not to raise
any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of this
Agreement on the basis that monetary damages would be sufficient.

 

(n)            Waiver of Jury Trial. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS
ASSERTED IN ANY LEGAL DISPUTE RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM RELATING THERETO. IF THE SUBJECT
MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS
PROHIBITED, NO PARTY SHALL ASSERT IN SUCH LEGAL DISPUTE A COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
unless failure to bring such counterclaim would result in a waiver or estoppel
thereof, or otherwise prejudice such Party’s rights in any respect. FURTHERMORE,
NO PARTY SHALL SEEK TO CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A SEPARATE ACTION
OR OTHER LEGAL DISPUTE IN WHICH A JURY TRIAL CANNOT BE WAIVED.

 

10 

 

(o)            Expenses. Each of the parties hereto shall be solely responsible
for and shall bear all of its own costs and expenses incident to its obligations
under and in respect of this Agreement and the transactions contemplated hereby.

 

[Remainder of this page intentionally left blank]

 

 

 

 

 

 

 

11 

 

This Agreement shall be inserted by the Secretary of the Corporation in the
minute books of the Corporation.

 

SUPPORTING PARTY:

 

 

 

      AVISTA CAPITAL HOLDINGS, L.P.                       By: Avista Capital
Partners IV GP, L.P., its general partner                                    
By: /s/ Benjamin Silbert           Name: Benjamin Silbert           Title:
Authorized Representative                

 



      AVISTA CAPITAL PARTNERS IV, L.P.                       By: Avista Capital
Partners IV GP, L.P., its general partner                                    
By: /s/ Benjamin Silbert           Name: Benjamin Silbert           Title:
Authorized Representative                

 



      AVISTA CAPITAL PARTNERS IV (OFFSHORE), L.P.                       By:
Avista Capital Partners IV GP, L.P., its general partner                        
            By: /s/ Benjamin Silbert           Name: Benjamin Silbert          
Title: Authorized Representative                

 



      ACP MOUNTAIN CO-INVEST, LLC                       By: Avista Capital
Partners IV GP, L.P., its manager                                     By: /s/
Benjamin Silbert           Name: Benjamin Silbert           Title: Authorized
Representative                

 

 

 

[Signature Page to Support Agreement]

 





 

Accepted and agreed to as of
the date first written above:

 

ACP MOUNTAIN HOLDINGS, INC.

 

By: /s/ Charles C. Harwood, Jr.   Name: Charles C. Harwood, Jr.   Title:
Chairman

 

 

 

 

[Signature Page to Support Agreement]



 

Accepted and agreed to as of
the date first written above:

 

CHARLES RIVER LABORATORIES INTERNATIONAL, INC. By: /s/ Matthew Daniel   Name:
Matthew Daniel   Title: Corporate Senior Vice President

 

 

 

 

[Signature Page to Support Agreement]



 

Accepted and agreed to as of
the date first written above:

 

FOREST ACQUISITION CORPORATION By: /s/ David P. Johst   Name: David P. Johst  
Title: Secretary

 

 

 

[Signature Page to Support Agreement]



 

 